Citation Nr: 0608838	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to May 
1979. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2002 and November 2002 rating decisions by 
the RO in Jackson, Mississippi, which denied entitlement to 
service connection for a psychiatric disorder. 

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in January 2006.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In various statements from the veteran, he indicated that he 
was discharged from service after he pointed a gun at his 
drill sergeant.  The VA has not attempted to obtain the 
veteran's personnel file and there is no evidence in the file 
to determine the exact cause of the veteran's discharge.  The 
VA should contact the National Personnel Records Center in 
St. Louis, Missouri (NPRC), and request the veteran's entire 
personnel file.

During the veteran's January 2006 personal hearing, he 
reported that he is in receipt of Social Security Disability 
benefits due to his psychiatric disorder.
 
The claims folder does not reflect that the Social Security 
Administrations decision and records underlying that decision 
have been obtained.  The United States Court of Appeals for 
Veterans Claims (Court) has imposed a virtually absolute duty 
to obtain Social Security records.  Woods v. Gober, 14 Vet. 
App. 214, 222 (2000); Baker v. West, 11 Vet. App. 163, 169 
(1998).  

Also during the veteran's hearing, he indicated that prior to 
his entry into service, he underwent treatment in a mental 
hospital.  This statement is confirmed by medical records 
from East Mississippi State Hospital dated in 2000, which 
show that the veteran was treated at that facility in 1976 
and 1977 and was diagnosed with schizophrenia schizoaffective 
depressed.  These pre-service treatment records have not been 
obtained.  As these records are relevant to the veteran's 
claim, and they have been identified by the veteran, VA is 
obligated to obtain these records.  38 U.S.C.A. § 5103A(b) 
(West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
service personnel records for his 
period of active service from April 
1979 to May 1979.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The VA should contact the East 
Mississippi State Hospital and request 
copies of the veteran's treatment 
records dated in 1976 and 1977.  All 
records obtained should be associated 
with the claims folder.

4.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 

